Tom, J.P. (dissenting).
This CPLR article 78 proceeding raises the issue of whether petitioners consented to the declaration of a mistrial and whether the court properly considered all relevant circumstances as well as the available alternatives before finding the jury deadlocked. The mistrial declaration followed a brief period of deliberation by a newly constituted jury that never received an Allen charge and was immediately met by petitioners’ objection. Under these circumstances, petitioners cannot be said to have acquiesced in the ruling. Furthermore, the court failed to consider alternatives to discharging the jury to accommodate the travel plans of two of the jurors. Thus, the declaration of a mistrial was not a matter of manifest necessity and cannot be considered a provident exercise of the court’s discretion. Accordingly, retrial is barred by the prohibition against double jeopardy.
Petitioners, brothers, were jointly tried under a three-count indictment charging them, respectively, with attempted robbery in the first degree (display of a weapon), attempted robbery in the second degree (physical injury to the victim) and attempted robbery in the second degree (aided by another person). At a jury trial, they were acquitted of counts one and two, and the court (John Cataldo, J.) directed a mistrial with respect to count three. Petitioners now seek to permanently enjoin their retrial on count three of the indictment as violative of the constitutional prohibition against double jeopardy.
The trial was conducted over the course of eight days commencing February 18, 2009. On March 5, 2009, the court issued its instructions to the jury, submitting in addition to each count of the indictment the lesser included offense of attempted robbery in the third degree. Prior to the start of jury deliberations, petitioners stipulated that if a verdict were not reached by 1:00 p.m. the following day, the remaining alternate juror would be substituted for juror number two. On the morning of Friday, March 6, the jury sent a note at 11:50 a.m. indicating that they had reached a verdict on count one, were close to a verdict on another count (count two) and evenly split and at an impasse on the remaining charges. At that time, counsel stated that their clients would accept a partial verdict; however, the court declined and, in an abbreviated Allen charge (see Allen v United States, 164 US 492 [1896]), directed the jurors to continue deliberating.
At 12:20 p.m., the jury sent another note and were returned to the courtroom for requested instruction concerning lesser included offenses. At this time (approximately 12:40 p.m.), the court dismissed juror number two and directed the jury to begin *501deliberations anew with the alternate juror substituted in accordance with the stipulated agreement. Counsel for defendant Eddy Marte expressed the “defense position” that the court was required to take a partial verdict from the original panel that included juror number two. The court rejected this argument. Shortly thereafter, the court denied a request by juror number three to be excused from the jury for one day on the following Monday to be with his family in Philadelphia. The court also denied a request by juror number eight to be discharged from the jury at the end of the day to attend a conference in San Diego in connection with his job. The juror explained that he had not previously raised the matter with the court because he did not expect the trial to be so protracted.
Late in the afternoon (some time after 4:30 p.m.), the court addressed two more notes received from the jury. In one, juror number eight reiterated his request to be discharged at the end of the day. In the other, the jury indicated that they were unanimous as to two counts and at an impasse on the other two. The court advised counsel, “My inclination is to take the verdict and declare a mistrial as to the other charges.” The prosecutor responded, “I guess that sounds like where we’re going, Judge.” The court then offered defense counsel the opportunity to be heard, eliciting no response.
The court proceeded to take the jury’s verdict of not guilty as to counts one and two and undecided as to count three and the lesser included offense. Asked if the defense had “anything for the record,” neither attorney raised any objection. But immediately after the court officer said, “Jury exiting,” the transcript shows the court, outside of the jury’s presence, directing that the jury be held while it conducted an off-the-record conference with counsel. Immediately after the conference, the court stated, “So, that the record is clear, I’m declaring a mistrial as to Count Three.” Counsel for Eddy Marte responded, “So, that the record is clear, we’re not consenting to a mistrial because they could have stayed until Monday,” when the court could have delivered an Allen charge. The court stated, “I gave them an abbreviated Allen charge,” to which counsel responded that declaring a mistrial “needed a full Allen charge.”
Counsel advised the court that it was not obligated to grant the request of juror number eight to be discharged and could direct the jury to continue deliberations the following Monday. Alternatively, counsel declared their willingness to proceed with only 11 jurors so as to permit juror number eight to attend his job conference. When the court expressed doubt that the defense could consent to an 11-person jury, counsel replied, “I’ve done *502it.” The court responded, “Okay. Fine. I still find that it was an impasse; and they’re excused, over your objection.”
The case was returned to the trial calendar for April 29, 2009! On that date, petitioners made a motion to dismiss the indictment on the ground of double jeopardy. The court (Carol Berk-man, J.) denied the motion, finding that the declaration of a mistrial was within the trial court’s discretion. The court observed that while the trial justice had given a “somewhat abbreviated Allen charge,” an Allen charge is not an absolute requirement (citing Matter of Plummer v Rothwax, 63 NY2d 243, 253 [1984]), that the trial “court stated repeatedly that it was persuaded that the jurors were at an impasse, even aside from the convenience issue, and that the mistrial was manifestly necessary.” The court added, “Moreover, the defense did not timely object to the declaration of a mistrial, as the jury had been discharged before the defense protested, and the defense had plainly been given a chance to be heard on the mistrial issue, but said it did not want to be.”
Petitioners brought this article 78 proceeding contending that the trial court failed to conduct the obligatory inquiry before declaring a mistrial. Citing this Court’s decision in Matter of Capellan v Stone (49 AD3d 121, 126 [2008], lv denied 10 NY3d 716 [2008]), they contend that where a mistrial is declared without the consent of the defendant, the protection afforded by the prohibition against double jeopardy bars retrial unless the People meet their “heavy” burden to demonstrate that the declaration was founded upon manifest necessity (see Arizona v Washington, 434 US 497, 505 [1978]). The People respond that petitioners “tacitly consented” to the declaration of a mistrial, thereby obviating the need to find manifest necessity. They further maintain that, in any event, the declaration of a mistrial was a proper exercise of the trial court’s discretion.
As to the issue of petitioners’ consent, the People argue that defense counsel acquiesced in the court’s declaration of a mistrial with respect to count three of the indictment by failing to state any objection when the court accepted the partial verdict. They adopt the reasoning of the motion court, which implicitly found that counsel raised no objection until after the jury had been discharged and conclude that this late protest was ineffective. This analysis does not withstand scrutiny.
As a general rule, a defendant in a criminal proceeding is obligated to preserve an asserted error for review by raising a timely objection, thereby apprising the court that the ruling is contrary to law and affording the court an opportunity to remedy the error (People v Gray, 86 NY2d 10, 20-21 [1995]). It is *503axiomatic, however, that a defendant has no obligation to object to a ruling until it is actually made (CPL 470.05 [2] [“a question of law with respect to a ruling ... is presented when a protest thereto was registered, by the party claiming error, at the time of such ruling”]).
In the course of jury deliberations in this matter, the trial justice expressed only his “inclination ... to take the [partial] verdict and declare a mistrial as to the other charges.” The tentative nature of the court’s suggested propensity is demonstrated by the equivocation inherent in the prosecutor’s response, to wit, “I guess that sounds like where we’re going, Judge.” Up to this point, the court had not declared a mistrial as to the remaining count and counsel were not obligated to register an objection. The court’s “announced intention” is not a ruling. In fact, there was no ruling for counsel to protest. It was not until after the court had actually taken the partial verdict and then after an off-the-record conference that it declared a mistrial on count three. While the content of the discussion is not known, it is reasonable to assume that counsel took the opportunity to advise the court of its omission to issue a ruling because the very next item in the transcript is the court’s statement, “So, that the record is clear, I’m declaring a mistrial as to Count Three.” Counsel’s objection followed immediately. The court then responded to counsel that the jurors are “excused, over your objection.”
The People’s argument that the protest was untimely because, “having discharged the jury, the court had no authority to reassemble them and compel that they return to deliberations” is disingenuous. The transcript of the proceedings clearly indicates that, prior to conducting the off-the-record conference, the court directed that the jurors be held. Immediately before conducting the bench conference and outside the presence of the jury, the court asked counsel if he wanted the jurors held and, after a brief colloquy, stated, “Okay. So, let’s hold them.” The record is devoid of support for the People’s intimation that all 12 jurors, contrary to the court’s direction, were not being held outside the courtroom and still present and available. The presumption of regularity that attaches to all criminal proceedings warrants the conclusion that the court’s direction was implemented, and is not overcome here by the requisite substantial evidence (see People v Velasquez, 1 NY3d 44, 48 [2003]; People v Austin, 46 AD3d 195, 201 [2007], lv denied 9 NY3d 1031 [2008]).
Furthermore, the People’s contention that no protest to the court’s ruling could be registered because the jury could not be reassembled to resume deliberations runs afoul of due process *504guarantees. If petitioners were incapable of making a contemporaneous objection, their due process right to make a record was abrogated, and the belated ruling constitutes a mode of proceedings error that required no preservation for review (see People v Ahmed, 66 NY2d 307, 310 [1985]; People v Kisoon, 8 NY3d 129, 135 [2007]; People v Agramonte, 87 NY2d 765, 769-770 [1996]). Finally, it should be noted that the Court expressly acknowledged counsels’ protest over its mistrial ruling and then excused the jury. Thus, contrary to the People’s rendition of events, it is apparent that the jury was not discharged until after petitioners’ protest of the court’s mistrial declaration was placed on the record.
Since petitioners never consented to a mistrial, the question becomes whether termination of the trial was a matter of manifest necessity. As stated in Matter of Randall v Rothwax (78 NY2d 494, 498 [1991]), “The termination of a trial without a defendant’s request or consent triggers the double jeopardy bar against reprosecution except in those exceptional cases where ‘manifest necessity’ compelled the termination.” Thus, the operative criterion is not whether petitioners objected to the declaration of a mistrial, as the motion court found and as the People now suggest, but whether petitioners failed to consent. In the absence of consent, clearly manifested by contemporaneous objection to the court’s mistrial declaration, the question confronting this Court is whether the People have established that termination of the trial was a matter of manifest necessity.
A court may discharge a deliberating jury prior to rendering a verdict if “[t]he jury has deliberated for an extensive period of time without agreeing upon a verdict with respect to any of the charges submitted and the court is satisfied that any such agreement is unlikely within a reasonable time” (CPL 310.60 [1] [a]). To support a finding of manifest necessity (see e.g. People v Cook, 52 AD3d 255, 256 [2008], lv denied 11 NY3d 735 [2008]), it must be demonstrated that the court took all relevant circumstances into account and considered all proper alternatives before declaring the mistrial (see Matter of Rivera v Firetog, 11 NY3d 501, 506-507 [2008], cert denied 556 US —, 129 S Ct 2012 [2009]; Matter of Enright v Siedlecki, 59 NY2d 195, 200 [1983]; Matter of Robles v Bamberger, 219 AD2d 243, 247 [1996], lv denied 88 NY2d 809 [1996]). Significantly, “a mistrial founded solely upon the convenience of the court and the jury is certainly not manifestly necessary” (People v Michael, 48 NY2d 1, 9 [1979]).
The People are generally “entitled to only one opportunity to compel a defendant to stand trial because the ‘defendant pos*505sesses a “valued right” to have his trial completed by a particular tribunal on the first presentation of the evidence’ ” (Matter of Rivera, 11 NY3d at 506, quoting People v Baptiste, 72 NY2d 356, 359-360 [1988]). However, where a crime charged against the defendant cannot be resolved on the merits, such right is outweighed by the public interest in the finality of criminal proceedings in a verdict. The discharging of a jury that is hopelessly deadlocked is “[t]he classic example , of charges that may be retried after the termination of a trial without the defendant’s consent” (id.).
A trial court is afforded broad discretion to decide whether there is no reasonable probability that a genuinely deadlocked jury can agree on a verdict, and a reviewing court is obliged to accord its decision great deference (id. at 507). However, before exercising its discretion, a trial court is constrained to consider various factors, including “the length and complexity of the trial, the length of the deliberations, the extent and nature of the communications between the court and the jury, and the potential effects of requiring further deliberation” (id., quoting Matter of Plummer, 63 NY2d at 251). Moreover, a reviewing court is required to “examine whether the trial court ‘properly explored the appropriate alternatives’ ” (id., quoting Hall v Potoker, 49 NY2d 501, 505 [1980]).
The trial of this matter consumed eight days, and at the time the court declared a mistrial, the jury had spent two days deliberating. However, deliberations were newly commenced when the court, upon the parties’ agreement, substituted an alternate juror early in the afternoon of Friday, March 6, 2009. The newly constituted panel was never given an Allen charge, and at the time the jury was discharged, the panel had deliberated for only a few hours. Thus, the extent of deliberations falls far short of those engaged in by the jury in Matter of Rivera (see 11 NY3d at 505 [51/2 days of deliberations following a five-day trial]) and far exceeds the limited duration and complexity found to warrant truncated jury deliberation in Matter of Plummer (63 NY2d at 251 [41/2 hours of deliberations following a trial lasting little more than an afternoon]).
The record reflects that the decision to terminate the trial was the result of the court’s attempt to accommodate the interests of juror number eight in attending the San Diego conference and juror number three in spending the following Monday with his family in Philadelphia. As noted, the convenience of jurors is not a valid basis upon which to declare a mistrial (People v Michael, 48 NY2d at 9). In any event, a one-day adjournment would have sufficed to accommodate the plans of juror number three (see id. [delay of several days reasonable]).
*506Whatever might be said of the genuineness of the jury deadlock in this matter, it is clear that the trial court failed to consider available alternatives before declaring a mistrial. Defense counsel’s observation that the court need not discharge juror number eight, their presentation of the option of proceeding with only 11 jurors, the discussion of that alternative, and the court’s discharge of the jury are encompassed within a single page of the transcript. In fact, the ability of a defendant to waive trial by a jury of 12 persons had been endorsed by the Court of Appeals more than a year earlier (People v Gajadhar, 9 NY3d 438 [2007], affg 38 AD3d 127 [2007]). While the trial court conceded the legitimacy of the procedure, it failed to explore its utility under the circumstances confronting it. Furthermore, while summarily rejecting the defense proposal and finding tbat the jury was unable to agree on the remaining charges, the court neither delivered an Allen charge to the panel nor discussed with the jurors the genuineness of the deadlock to ascertain that further deliberations would be fruitless (cf. Matter of Plummer, 63 NY2d at 252). Finally, since the expressed desires of the two jurors could be readily accommodated, as indicated, there was no potential that coercion or prejudice would result if the court had simply chosen to proceed with 11 jurors and exhorted them to return for further deliberations on the following Tuesday (cf. id. at 253).
In sum, the court improvidently exercised its discretion in declaring a mistrial, and retrial is barred by the constitutional protection against double jeopardy (id. at 245). Accordingly, the petition should be granted and the remaining count of the indictment dismissed.